DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments and Arguments
Regarding the obviousness type double patenting rejection, applicant filed a terminal disclaimer on 12/31/2020. The double patenting rejection has been withdrawn. 

Regarding the rejection under 35 U.S.C. §103, applicant amended independent claims 1, 8 and 15 by defining features based on the disclosure (Spec. [0047]). The amendment is according to a discussion conducted on 10/26/2020 (see an interview summary mailed on 11/04/2020). The examiner agreed during the interview that when considering all features defined by an independent as a whole, the claimed invention would be sufficient to distinguish with prior art of the record. The rejection under 35 U.S.C. §103 has been withdrawn. 

Allowable Subject Matter
Claims 1-20 are allowed. 

The following is an examiner’s statement of reasons for allowance:



A number of prior art references such as Akkiraju (US PG Pub. 2019/0109803), Konig (US PG Pub. 2019/0058793) or Xu (US PG Pub 2019/0251859) disclose using a virtual assistant (a chat bot) to simulate a customer for evaluating / training a customer service representative. Brown (US PG Pub. 2015/0186154) further discloses training virtual assistants as customer service agents. 

However, the prior art of the record does not disclose the limitation:

“training, by the device and based on the plurality of data points and the test issue, a different virtual assistant to perform one or more functions of the customer service representative and to handle future communications associated with the test issue”
In the above underlined limitation, the claimed “the plurality of data points and the test issue” was defined in antecedent limitations related to evaluating a 

When considering each of independent claim 1, 8 and 15 as a whole, prior art of record, either alone or in combination, does not teach or suggest above underlined limitations.  Therefore, prior art of record fails to anticipate or render obvious the claimed invention.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jialong He, whose telephone number is (571) 270-5359.  The examiner can normally be reached on Monday – Friday, 8:00AM – 4:30PM, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Desir can be reached on (571) 272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/JIALONG HE/Primary Examiner, Art Unit 2659